                   Case 3:18-cv-05173-LB Document 43 Filed 02/21/19 Page 1 of 6




 1   JOSEPH H. HUNT
     Assistant Attorney General
 2   DAVID L. ANDERSON
     United States Attorney
 3   MARCIA BERMAN
     Assistant Branch Director
 4   KAREN S. BLOOM
     Senior Counsel
 5   STUART J. ROBINSON, CA Bar No. 267183
     R. CHARLIE MERRITT
 6   Trial Attorneys
     U.S. Department of Justice, Civil Division
 7   450 Golden Gate Ave.
     San Francisco, CA 94102
 8   Phone: (415) 436-6635; Fax: (415) 436-6632
     Email: stuart.j.robinson@usdoj.gov
 9   Counsel for Defendants
10
                                   IN THE UNITED STATES DISTRICT COURT
11
                             FOR THE NORTHERN DISTRICT OF CALIFORNIA
12
13                                                                       )
     NATIONAL EDUCATION ASSOCIATION,                                     )
14   et al.,                                                             )
15                                                                       )         Case No. 3:18-cv-05173-LB
              Plaintiffs,                                                )
16                                                                       )         STIPULATION TO VACATE
                                  v.                                     )         THE DEADLINE RELATED TO
17                                                                       )         THE CASE MANAGEMENT
18   BETSY DEVOS, in her official capacity as                            )         STATEMENT AND CASE
     Secretary of Education, et al.,                                     )         MANAGEMENT CONFERENCE
19                                                                       )         PENDING RESOLUTION OF
                                                                         )         PARTIES’ CROSS-MOTIONS
20
              Defendants.                                                )         FOR SUMMARY JUDGMENT
21                                                                       )

22
23            Pursuant to Civil Local Rules 6-2 and 7-12, Defendants Betsy DeVos, in her official

24   capacity as Secretary of Education, and the Department of Education, and Plaintiffs National

25   Education Association (“NEA”), California Teachers Association (“CTA”), Shane Heiman,

26   Kwynn Uyehara, and Stephanie Portilla, hereby file this stipulated request to vacate the deadline

27   related to the case management statement and the case management conference pending

28

     National Education Association, et al. v. Devos, et al., Case No. 3:18-cv-05173-LB
     Stipulation                                                  1
                   Case 3:18-cv-05173-LB Document 43 Filed 02/21/19 Page 2 of 6




 1   resolution of the parties’ cross-motions for summary judgment. In support thereof, the parties
 2   state as follows.
 3            1.        Plaintiffs’ Complaint challenges the Department’s rule delaying the effective date
 4   of a 2016 regulation regarding state authorization. See Compl., ECF No. 1. Plaintiffs bring their
 5   action pursuant to the Administrative Procedure Act. Id. ¶¶ 98-101.
 6            2.        Plaintiffs moved for summary judgment on October 23, 2018. ECF No. 20. On
 7   January 3, 2019, Defendants produced the administrative record. ECF No. 37. Defendants
 8   opposed Plaintiffs’ motion for summary judgment and cross-moved for summary judgment on
 9   February 4, 2019. ECF No. 41. Plaintiffs’ consolidated reply to their motion for summary
10   judgment and opposition to Defendants’ cross-motion for summary judgment is due on or before
11   February 25, 2019, and Defendants’ reply to their motion for summary judgment is due on or
12   before March 11, 2019. ECF No. 42. A hearing on the parties’ cross-motions for summary
13   judgment has been set for April 11, 2019. Id.
14            3.        On February 4, 2019, the clerk issued a notice providing that the parties’ case
15   management statement is due by April 4, 2019, and that an initial case management conference
16   has been set for April 11, 2019. Id.
17            4.        The parties expect that this case will be resolved on the basis of the parties’ cross-
18   motions for summary judgment. See, e.g., San Joaquin River Grp. Auth. v. Nat’l Marine Fisheries
19   Serv., 819 F. Supp. 2d 1077, 1084 (E.D. Cal. 2011) (“[I]n a case involving review of a final agency
20   action under the [APA] . . . summary judgment becomes the mechanism for deciding, as a matter of
21   law, whether the agency action is supported by the administrative record and otherwise consistent
22   with the APA standard of review.”) (citation omitted). Accordingly, the parties believe that the
23   preparation of a case management statement and a case management conference would not be an
24   efficient use of the resources of the parties or the Court. The parties therefore request that the Court
25   vacate the deadline related to the case management statement and the case management
26   conference pending resolution of the parties’ cross-motions for summary judgment.
27
28

     National Education Association, et al. v. Devos, et al., Case No. 3:18-cv-05173-LB
     Stipulation                                                  2
                   Case 3:18-cv-05173-LB Document 43 Filed 02/21/19 Page 3 of 6




 1            5.        This stipulation would not otherwise affect the schedule for this case, including
 2   the hearing on the parties’ cross-motions for summary judgment that has been set for April 11,
 3   2019.
 4
     Dated: February 21, 2019                                  Respectfully submitted,
 5
 6                                                             JOSEPH H. HUNT
                                                               Assistant Attorney General
 7
                                                               DAVID L. ANDERSON
 8                                                             United States Attorney
 9
                                                               MARCIA BERMAN
10                                                             Assistant Branch Director
11                                                             /s/ Stuart J. Robinson
12                                                             STUART J. ROBINSON, CA Bar No. 267183
                                                               R. CHARLIE MERRITT
13                                                             Trial Attorneys
                                                               KAREN S. BLOOM
14                                                             Senior Counsel
15                                                             United States Department of Justice
                                                               Civil Division, Federal Programs Branch
16                                                             450 Golden Gate Ave.
                                                               San Francisco, CA 94102
17                                                             Tel: (415) 436-6635
18                                                             Fax: (415) 436-6632
                                                               Email: stuart.j.robinson@usdoj.gov
19
                                                               Counsel for Defendants
20
21
                                                               /s/ Daniel A. Zibel
22                                                             Daniel A. Zibel pro hac vice
                                                               Martha U. Fulford pro hac vice
23                                                             National Student Legal Defense Network
24                                                             1015 15th Street N.W., Suite 600
                                                               Washington, D.C. 20005
25                                                             martha@nsldn.org
                                                               (202) 734-7495
26
27                                                             Counsel for Plaintiffs

28                                                             Laura P. Juran (Cal. Bar No. 199978)

     National Education Association, et al. v. Devos, et al., Case No. 3:18-cv-05173-LB
     Stipulation                                                  3
                   Case 3:18-cv-05173-LB Document 43 Filed 02/21/19 Page 4 of 6



                                                               Brian Schmidt (Cal. Bar No. 265937)
 1
                                                               California Teachers Association
 2                                                             1705 Murchison Drive
                                                               Burlingame, CA 94010
 3                                                             LJuran@cta.org
                                                               BSchmidt@cta.org
 4
                                                               (650) 552-5413
 5
                                                               Counsel for Plaintiff California Teachers
 6                                                             Association
 7
                                                               Eric Harrington (Cal. Bar No. 257178)
 8                                                             National Education Association
                                                               1201 16th Street NW
 9                                                             Washington, D.C. 20036
10                                                             eharrington@nea.org
                                                               (202) 822-7018
11
                                                               Counsel for Plaintiff National Education
12                                                             Association
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     National Education Association, et al. v. Devos, et al., Case No. 3:18-cv-05173-LB
     Stipulation                                                  4
                   Case 3:18-cv-05173-LB Document 43 Filed 02/21/19 Page 5 of 6



                                               ATTORNEY ATTESTATION
 1
 2            Pursuant to Civil Local Rule 5-1(i)(3), I, Stuart J. Robinson, hereby attest that

 3   concurrence in the filing of this document has been obtained from any signatories indicated by a
 4
     “conformed” signature (/s/) within this e-filed document. I declare under penalty of perjury
 5
     under the laws of the United States of America that the foregoing is true and correct.
 6
 7
 8
     Dated: February 21, 2019
 9
10                                                    By: /s/ Stuart J. Robinson
                                                         STUART J. ROBINSON
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     National Education Association, et al. v. Devos, et al., Case No. 3:18-cv-05173-LB
     Stipulation                                                  5
                   Case 3:18-cv-05173-LB Document 43 Filed 02/21/19 Page 6 of 6



                              [PROPOSED] ORDER APPROVING STIPULATION
 1
 2            PURSUANT TO STIPULATION, IT IS SO ORDERED.

 3
     Dated: ________________                                   _____________________________________
 4
                                                               Honorable Laurel Beeler
 5                                                             United States Magistrate Judge

 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     National Education Association, et al. v. Devos, et al., Case No. 3:18-cv-05173-LB
     Stipulation                                                  6
